COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  MAX GROSSMAN/CITY OF EL PASO,                  §               No. 08-19-00272-CV

                 Appellant/Cross-Appellee,       §                 Appeal from the

  v.                                             §               384th District Court

  CITY OF EL PASO/MAX GROSSMAN,                  §             of El Paso County, Texas

                 Appellee/Cross-Appellant.       §              (TC# 2017-DCV2528)

                                             §
                                           ORDER

       The Court sets the following briefing schedule:

           Appellant’s Brief shall be due in this Court twenty days from the date of this order.

           Appellee/Cross-Appellant’s Brief shall be due in this Court twenty days from the date
            the Appellant’s Brief is filed.

           Appellant’s Reply/Cross-Appellee’s Brief shall be due in this Court ten days from the
            date the Appellee/Cross-Appellant’s Brief is filed.

           Cross-Appellant’s Reply Brief, if any, shall be due in this Court ten days from the
            date the Appellant’s Reply/Cross-Appellee’s Brief is filed.

       A submission date will be determined at a later date and the parties will be provided with

advanced notice of the setting.

       IT IS SO ORDERED this 4th day of December, 2019.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.